 

 

U.S. District Court
Wisconsin Eastern.

UNITED STATES DISTRICT COURT FEB 06 2019

EASTERN DISTRICT OF WISCONSIN FILED
Stephen C. Dries, Clerk

 

 

 

 

 

UNITED STATES OF AMERICA,

Plaintiff, 2 0 -CR ™ 0 2 9

Vv. Case No. 20-CR
. [18 U.S.C. § 401G)]
CAROLYN A. WORD,
a/k/a CAROLYN DIXON,
a/k/a CAROLYN WINTERS,

Defendant.

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:
On or about June 22, 2018, in the State and Eastern District of Wisconsin,
CAROLYN A. WORD,
a/k/a CAROLYN DIXON,
a/k/a CAROLYN WINTERS,
willfully and knowingly disobeyed and resisted a lawful order of a Court of the United States, that
is, the order issued by a United States Bankruptcy Judge on October 27, 2010, in the Eastern
District of Wisconsin in the case of Neary v. Dixon, Adversary Case No 10-2465, permanently
enjoining defendant Word from acting in any way as a bankruptcy petition preparer, by causing a

bankruptcy petition to be filed in the matter of T.T., Case No. 18-26201-bhl, which petition

Carolyn A. Word assisted to prepare, and concealed that assistance from the bankruptcy court, in

Case 2:20-cr-00029-PP Filed 02/05/20 Page 1of2 Document 1

 

 

 
 

 

direct violation of the permanent injunction.

In violation of Title 18, United States Code, Section 401(3).

YD Qe Q-3-2080

MATTHEW D. KRUEGER DATE
United States Attorney

2
Case 2:20-cr-00029-PP Filed 02/05/20 Page 2 of 2 Document 1

 
